            Case 1:20-cv-05492-RA Document 40 Filed 09/13/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

jbarton@faillacelaw.com

                                               September 3, 2021



VIA ECF
Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

         Re:      Cerezo v. 53 West 72nd Street Café, LLC (d/b/a The Dakota Bar), et al.;
                  20-cv-05492 (RA)

Dear Judge Abrams:

         This firm represents Plaintiff in the above-referenced matter. The parties will be resolving
this case through a Rule 68 Offer of Judgment (the “Offer”) pursuant to Mei Xing Yu v. Hasaki
Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019). However, Defendants need a bit more time to finalize
the Offer and execute it. As such, the parties respectfully request that the deadline to submit
settlement materials to the Court by September 3, 2021 be converted to a deadline to submit the
Offer, and be extended by two weeks. This is the first request of its kind and is submitted on
consent.

         The parties thank the Court for its time and attention to this matter.

                                                      Respectfully Submitted,

                                                      _______/s/_________________
                                                      Jesse Barton, Esq.
                                                      Michael Faillace & Associates, P.C.
                                                      Attorneys for Plaintiff
  Application granted.

  SO ORDERED.



  _________________
  Hon. Ronnie Abrams
  09/13/21

                           Certified as a minority-owned business in the State of New York
